       Case 2:04-cr-00357-MCE Document 302 Filed 04/13/21 Page 1 of 2


     John Balazs, Bar. No. 157287
1    Attorney at Law
     916 2nd Street, Suite F
2    Sacramento, California 95814
     Telephone: (916) 447-9299
3    Facsimile: (916) 557-1118
     john@balazslaw.com
4
     Attorney for Defendant
5    FAISAL RASHID
6
7
8
9                                             UNITED STATES DISTRICT COURT
10                                          EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                                    No. 2:04-CR-0357-MCE

13                               Plaintiff,                        No. 2:07-CR-0313-MCE

14               v.                                                STIPULATION AND PROPOSED ORDER TO
                                                                   EXTEND TIME TO FILE REPLY BRIEF RE:
15    FAISAL RASHID,                                               DEFENDANT’S MOTION TO TERMINATE
                                                                   SUPERVISED RELEASE
16                               Defendant.
                                                                   Hon. Morrision C. England, Jr.
17             Defendant Faisal Rashid, through counsel, and plaintiff United States, through counsel,
18   stipulate and request that the due date for Rashid’s reply brief be extended to April 19, 2021.
19   ///
20   ///
21   ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
     Stipulation and Order Re: Extension of Time for Reply Brief    1
       Case 2:04-cr-00357-MCE Document 302 Filed 04/13/21 Page 2 of 2



1              This request is to give defense counsel additional time to consult with Rashid and prepare
2    the reply brief.                                              Respectfully submitted,
3              Dated: April 12, 2021
                                                           /s/John Balazs
4                                                          JOHN BALAZS
5                                                          Attorney for Defendant
                                                           FAISAL RASHID
6
               Dated: April 12, 2021                       /s/ Jason Hitt
7
                                                           Assistant U.S. Attorney
8
                                                           Attorney for Plaintiff
9                                                          UNITED STATES
10
11
                                                                   ORDER
12
               IT IS SO ORDERED.
13
14   Dated: April 13, 2021

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Extension of Time for Reply Brief      2
